Citation Nr: 1718227	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-49 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for neuropathy, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, with service in the Republic of Vietnam from March 1968 to March 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

On the Veteran's December 2009 and February 2012 VA Form 9 substantive appeals, he requested a hearing before a Board member at the local RO.  A hearing was initially scheduled in September 2012.  In August 2012 correspondence, the Veteran requested to have his hearing rescheduled.  The hearing was rescheduled for December 2012.  In an October 2012 statement, the Veteran again requested to reschedule his hearing to the middle or later part of 2013, to allow him time to recuperate from the chemotherapy he was undergoing.  The hearing was scheduled for March 2013.  A note associated with the claims folder reported that the Veteran called and reported that he was unable to travel and no longer desired a hearing.  The Veteran has not requested to reschedule his hearing.  Accordingly, his hearing request has been withdrawn.  38 C.F.R. § 20.704 (2016).

In April 2017, additional VA medical records were added to the claims file.  These records are extensive and contain a mix of new and duplicative records.  The Board has reviewed these records and finds that none contain new information as to the unresolved issue in this case, that of a nexus between the claimed disabilities and service.  Consequently, the records are not relevant to the case at hand, as the Board has readily conceded the Veteran's current diagnoses.   

This case was previously before the Board in April 2013 and March 2016 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from March 1968 to March 1969, and is presumed to have been exposed to herbicides coincident with his service.

2.  A preponderance of the evidence is against a finding that the Veteran's current skin condition is related to his active service, and it is not due to Agent Orange or herbicide exposure.

3.  A preponderance of the evidence is against a finding that the Veteran's current neuropathy is related to his active service, manifested within a year after service, and it is not due to Agent Orange or herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.159, 3.303 (2016).

2.  The criteria for entitlement to service connection for neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, VCAA notice letters were sent to the Veteran in January 2008 and May 2008.  These letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in November 2009 and supplemental statements of the case (SSOCs) in February 2012, June 2016, and October 2016.  So, he has received all required notice concerning his claims, and they have been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to evaluate his skin condition and neuropathy in August 2016.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.


II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in April 2013 and March 2016.  The Board specifically instructed the RO to obtain the Veteran's Social Security Administration (SSA) records, provide examinations to determine the etiology of the Veteran's skin condition and neuropathy, and to readjudicate the claims on appeal.  Subsequently, in March 2014, the Veteran's SSA records were obtained and associated with the claims folder, and in August 2016, the Veteran was provided examinations to determine if his skin condition and neuropathy were etiologically related to active service, to include as due to exposure to Agent Orange.  Thereafter, the Veteran's claims were readjudicated in June 2015 and October 2016 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2016).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Vietnam and Herbicide Exposure Presumption

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014). 
Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.   38 C.F.R. § 3.313 (2016).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including early-onset peripheral neuropathy, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 (West 2014) and 38 C.F.R. §§ 3.307(d), 3.309(e) (2016).  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2016).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994).  See also 61 Fed. Reg. 41442 -41449, and 61 Fed. Reg. 57586 -57589 (1996).

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and IHD.  A Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52,202 -53,216 (Aug. 31, 2010), later codified at 38 C.F.R. § 3.309(e) (2016).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303 (2016); Combee at 1043-44.

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent... unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014).

The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).


IV.  Analysis

The Veteran contends that his current skin condition and neuropathy are etiologically related to active service, to include as due to exposure to Agent Orange.  Based on the analysis below, the Board determines that the preponderance of the evidence is against his claims, and service connection for a skin condition and neuropathy is not warranted.

Skin Condition

The Veteran satisfies the first threshold element of service connection, a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In an August 2016 VA examination report, the Veteran was diagnosed with dishydrotic/nummular eczema.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  The Board notes that while the Veteran's STRs are silent for any complaints or treatment for skin conditions during active service, in the August 2016 VA examination report, the Veteran reported that his skin problems began while on active duty in 1969.  He noted that he started having blisters on his feet in 1969.  The Board notes that the Veteran is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  As such, affording him the benefit of the doubt, the Board finds that the Veteran had a skin condition during active service.

The Veteran has not been shown to satisfy the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In an August 2016 VA examination report, the Veteran noted that he had skin problems which began in 1969.  He elaborated by reporting that he had blisters on his feet.  Subsequently, he noted that in the 1980s, he started having blisters on his hands and was diagnosed with eczema.  The Veteran reported that he continued to have pruritic rashes involving his feet, legs, hands, back, abdomen, and face.  He noted that he used topical medication with partial improvement.  The VA examiner described the Veteran's dermatitis as hyperpigmented macular lesion noted on his lower extremities, with some lesions on his upper extremities, abdomen, and back.  The Veteran also had scaling and peeling of his bilateral hands and feet.

The VA examiner opined that it was less likely than not that the Veteran's skin condition was incurred in or caused by his claimed in-service injury, event, or illness, and less likely than not related to in-service Agent Orange exposure.  The rationale was that while the Veteran was diagnosed with eczematous dermatitis (dyshidrotic/nummular eczema), medical literature showed no etiological link between Agent Orange exposure and dyshidrotic or nummular eczema.  Additionally, the Veteran was not diagnosed with chloracne, which is a presumptive Agent Orange related skin condition.  

The examiner noted that the Veterans STRs were silent for skin complaints or a chronic skin condition.  On his October 1969 Report of Medical Examination and Report of Medical History, no skin conditions were noted, and the Veteran denied any skin complaints.  Post-service medical records document a diagnosis of a chronic skin condition several years after his active duty.  The VA examiner concluded by noting that it was less likely than not that the Veteran's dyshidrotic/nummular eczema had its onset during active service or was related to Agent Orange exposure in Vietnam.

The Board notes that eczema is not among the chronic diseases listed in 38 C.F.R. 
§ 3.309(a) (2016), and is additionally not listed among the diseases associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) (2016).  As a result, eczema may not be established as a chronic disease diagnosed in service, on the basis of continuity of symptomatology, or as a presumptive disease associated with herbicide exposure.  38 C.F.R. § 3.309(a),(e) (2016).

The Board has not overlooked the Veteran's lay statements with regard to the etiology of his skin condition.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a layperson such as the Veteran is competent of determining the etiology of his current skin condition and whether it was related to active service, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings and negative nexus opinion provided by the August 2016 VA examination report have been accorded greater probative weight in determining that service connection is not warranted.  The Board has reached this conclusion because the examiner reviewed the claims file, made repeated references to pertinent past records and statements, and provided a detailed rationale.  The Board concludes that the preponderance of the evidence is against service connection for a skin condition on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board notes that post-service skin condition and rash complaints are not shown in the record until the 1980s, over 10 years after the Veteran's discharge from service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for a skin condition, and the claim must be denied.



Neuropathy

The Board notes that the Veteran served in the Republic of Vietnam during the Vietnam Era, as shown on his DD Form 214.  As a result, he is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2014).  However, as noted in the August 2016 VA examination report, the Veteran was diagnosed with cervical radiculopathy.  The Board notes that under 38 C.F.R. § 3.309(e) (2016), early-onset peripheral neuropathy is a presumptive condition listed under the diseases associated with exposure to certain herbicide agents, not cervical radiculopathy.  Id.  As such, the Veteran's cervical radiculopathy is not a presumptive condition under 38 C.F.R. § 3.309(e).  Id.  

If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016); Combee at 1043-44.  As such, the Board will analyze the Veteran's claim under direct service connection.

The Veteran satisfies the first threshold element of service connection, a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In an August 2016 VA examination report, the Veteran was diagnosed with cervical radiculopathy.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  The Board notes that while the Veteran's STRs are silent for any complaints or treatment for neuropathy during active service, in the August 2016 VA examination report, the Veteran reported that he experienced paresthesias and weakness involving his upper and lower extremities in 1969, while on active duty.  The Board notes that the Veteran is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  As such, affording him the benefit of the doubt, he satisfies the second threshold element of service connection.

The Veteran has not been shown to satisfy the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the August 2016 VA examination report, the Veteran was diagnosed with cervical radiculopathy.  The Veteran reported that in 1969, he experienced paresthesias and weakness involving his upper and lower extremities.  He further reported that in 1988, he was involved in a motor vehicle accident, which aggravated his neuropathy symptoms.  However, the Veteran reported that in 1973, after active service, he was shot in his lower back.  He noted that he continued to experience pain, paresthesias, and numbness in his bilateral upper and mainly right lower extremities.  

The VA examiner noted that the Veteran's STRs were silent for any symptoms or diagnosis of neuropathy.  The VA examiner noted that a post-service hospital discharge summary from 1988 noted a diagnosis of status post closed head injury with residual mild Brown-Sequard syndrome.  In the 1988 discharge summary, the Veteran reported right sided weakness and numbness of his left thigh.  This discharge summary noted a prior history of a gunshot wound in 1970 and 1973, a closed head injury secondary to a motor vehicle accident in 1976, and a cervical spine sprain secondary to a motor vehicle accident in 1988.

An October 2013 VA treatment report noted that the Veteran had right leg pain that was consistent with neuropathic pain.  The Veteran had no obvious weakness, decreased reflexes, or muscle atrophy to attribute this pain to a specific lumbar nerve root level.  The Veteran reported that he believed the pain developed following a head/neck injury as a result of motor vehicle accidents in 1988.  

In a June 2015 neurology assessment, the Veteran reported chronic neck pain and right lower extremity paresthesias since the 1980s, secondary to nerve injury.  In a May 2016 VA treatment report, the Veteran was assessed with right lower extremity pain, possibly since a motor vehicle accident in 1988.

The August 2016 VA examiner noted that the Veteran's right upper extremity symptoms of pain were attributed to right shoulder tendonitis.  His left upper extremity symptoms were attributed to cervical radiculopathy/radiculitis.  The Veteran's right upper and lower extremity symptoms were noted since a post-service motor vehicle accident in 1988, with recent assessment of right lower extremity symptoms consistent with complex region pain syndrome or central source, possibly related to the accident in 1988.  The examiner noted that the Veteran's medical records showed no evidence of left lower extremity peripheral neuropathy.  

The VA examiner opined that the Veteran's neuropathy was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's STRs were silent for neurological symptoms or chronic neurological diagnosis, to include neuropathy.  Additionally, the examiner noted that on the Veteran's October 1969 Report of Medical Examination for separation, the Veteran had a normal neurological examination.  On his October 1969 Report of Medical History for separation, the Veteran did not mention any neurological complaints or symptoms.  

The examiner reported that it was less likely than not that the Veteran's neuropathy had its onset in service or was related to service, to include in-service Agent Orange exposure.  The VA examiner noted that post-service medical records documented neurological symptoms and diagnoses several years after active service in association with a motor vehicle accident.  The post-service medical records documented a diagnosis of cervical radiculopathy and symptoms possibly related to a central source, from the Veteran's 1988 motor vehicle accident.  The examiner explained that the medical records showed a diagnosis of left upper extremity neurological symptoms attributed to left cervical radiculopathy, right sided neurological symptoms attributed to post-service motor vehicle accident, to include a closed head injury and also lumbar spine etiology.  The examiner concluded by noting that medical records showed no evidence of neuropathy related to Agent Orange or herbicide exposure.

The Board has not overlooked the Veteran's lay statements with regard to the etiology of his neuropathy.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a layperson such as the Veteran is competent of determining the etiology of his current cervical radiculopathy, and whether it was related to active service, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings and negative nexus opinion provided by the August 2016 VA examination report has been accorded greater probative weight in determining that service connection is not warranted.  The Board has reached this conclusion because the examiner reviewed the claims file, made repeated references to pertinent past records and statements, and provided a detailed rationale.  The Board concludes that the preponderance of the evidence is against service connection for neuropathy on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's neuropathy manifested to a compensable degree within one year of separation from service, or that the Veteran had a continuous symptomatology of neuropathy since separation from service.  Post-service neuropathy complaints or treatment are not shown in the record until June 1988, nearly 20 years after the Veteran's discharge from service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of neuropathy since service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2016).  

On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for neuropathy, and the claim must be denied.


ORDER

Entitlement to service connection for a skin condition is denied.

Entitlement to service connection for neuropathy is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


